AO 24SD (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

           UNITED STATES OF AMERICA                                    ~      .HJDGMENT IN A CRIMINAL CASE
                                v.                                     )      (For Revocation of Probation or Supervised Release)

                 ANTONIO MCNICHOLS                                      ~                                                   FILED
                                                                       ) Case No. 4: 16-<:r--00233-JMi1sr't:Rt.1l>Jf/-fflfJr~~kAS
                                                                       ) USM No. 31035--009
                                                                        >                                                   FEB 14 2020

~~=:::.
id
                                 of wndmon(s)
     was found in violation of condition(s) count(s) 1 4 9
                                                          1, 2, 3, 5, 6,)7,   8:    Roffe, r,,ofd,c ~ : :
                                                                                         after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                                     Violation Ended
1 - Mandatory                   The defendant must refrain from any unlawful use of a                                01/07/2020
                                controlled substance.
2 - Mandatory                   The defendant shall not commit another federal, state, or                             12/19/2019
                                local crime.

       The defendant is sentenced as provided in pages 2 through _ _3__ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has not violated condition(s) _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untfl all fines, restitution, costs, and special assessments imposed bv this judgment are
fully pa!d, ~f ordered to pay restitution, the defendant must notify the court and United States attorney of materiaf changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 3995                                                          02/13/2020
                                                                                                       of Imposition of Judgment
Defendant's Year of Birth:           1970
                                                                                                       I
City and State of Defendant's Residence:                                                                   Signature of Judge
Blytheville.Arkansas
                                                                                    JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                                     L   (I~ 1.;:;_,,.,.,,,.,._
                                                                                                                  Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                             Judgment-Page   -=2-    of _   _,3,<___
DEFENDANT: ANTONIO MCNICHOLS
CASE NUMBER: 4:16-cr-00233-JM-11

                                                  ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number               Nature of Violation                                                                  Concluded
3 - Standard (13)              The defendant must follow the instructions of the probation officer related      01/23/2020

                               to the conditions of supervision.
4 - Standard (5)               The defendant must live at a place approved by the probation officer. The        01/21/2020
                               defendant must notify the probation officer at least 10 days prior to a change

                               in residence.
5 - Standard (8)               The defendant must not communicate or interact with someone who has              08/20/2019
                               been convicted of a felony without first getting permission from the probation

                               officer.
6- Special                     The defendant must participate in a substance abuse treatment program            12/03/2019
                               under the guidance and supervision of the probation office.
7 - Special                    The defendant must participate in a mental health treatment program under        08/23/2019

                               the guidance and supervision of the probation office.
8- Special                     The defendant shall pay a $100 Special Penalty Assessment.                       01/24/2020
9 - Standard (6)               The defendant must allow the probation officer to visit him at any time at his   01/21/2020

                               home or elsewhere.

10 - Standard (2)              The defendant must report to the probation officer as instructed                 12/31/2019
AO 24SD (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- lmprisonmcnt
                                                                                               Judgment - Page ___3__ of   3
DEFENDANT: ANTONIO MCNICHOLS
CASE NUMBER: 4:16-cr-00233-JM-11


                                                             IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
TWELVE (12) MONTHS with no tenn of supervised release to follow




    if   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.



   Iii   The defendant is remanded to the custody of the United States Marshal.

   •     The defendant shall surrender to the United States Marshal for this district:
         •    at   ________ •                         a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

   •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                    to

at _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL


                                                                            By---------------------
                                                                                 DEPUlY UNITED STATES MARSHAL
